Jfourtlj Court of
                                            Sntonio, S&exaa

                                           March 26, 2014


                                        No. 04-13-00709-CV


                                         WillliamB.Ellard.
                                              Appellant


                                                   v.




                                          William D. Ellard,
                                               Appellee


                                Trial Court Case No. 2013-CI-13357


                                           ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. APP. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on May 7. 2014, to the following panel: Justice
Angclini, Justice Marion, and Justice Alvarez. All parties will be notified ofthe Court's decision
in this appeal in accordance with Tf.X. R. Al'l1. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. Al'i1. P. 39.8. Such a motion should be filed within ten (10)
days from the dale of this order.


       It is so ORDERED on March 26. 2014.



                                                               Karen Angelini. Jug$ce

       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal o/the said
court on this March 26. 2014.